AQ Asset Mgt., LLC v Levine (2015 NY Slip Op 00703)





AQ Asset Mgt., LLC v Levine


2015 NY Slip Op 00703


Decided on January 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2015

Gonzalez, P.J., Friedman, Andrias, Gische, Kapnick, JJ.


652367/10 14089 14088 14087 14086

[*1] AQ Asset Management, LLC, as Successor to Artist House Holding Inc., et al., Plaintiffs-Respondents,
vMichael Levine, Defendant-Respondent, Habsburg Holdings Ltd., et al., Defendants-Appellants.


Law Offices of Michael A. Haskel, Mineola (Michael A. Haskel of counsel), for appellants.
Reitler Kailas & Rosenblatt LLC, New York (Edward P. Grosz of counsel), for AQ Asset Management, Antiquorum, S.A., Antiquorum USA, Inc. and Evan Zimmermann, respondents.
Levine & Associates, P.C., Scarsdale (Michael Levine of counsel), for Michael Levine, respondent.

Orders, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered March 3, 2014, which, insofar as appealed from as limited by the briefs, denied the motion of defendants Habsburg Holdings Ltd. and Osvaldo Patrizzi for a default judgment on their cross claims against defendant Michael Levine, denied their motions to obtain full accountings from Levine and plaintiff Evan Zimmermann and for leave to issue certain subpoenas to financial institutions, and granted the cross motion of Levine to the extent of dismissing, in part, Habsburg and Patrizzi's fourth cross claim against him, and the seventh cross claim in its entirety, unanimously affirmed, with costs. Order, same court and Justice, entered August 16, 2014, which directed the sealing of certain documents in this action, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered January 17, 2014, which dismissed appellants' fifth counterclaim against plaintiffs in its entirety and the sixth counterclaim against plaintiffs in part, unanimously dismissed, without costs, as moot.
The court properly dismissed the breach of fiduciary duty cross claim against Levine as escrow attorney to the extent it related to the authorized disbursement of $625,000 to Karastir, LLC. It also properly dismissed, in its entirety, the cross claim against Levine for breach of fiduciary duty in his individual capacity as appellants' attorney.
The court properly exercised its discretion in denying appellants' request for the entry of a [*2]default judgment on their cross claims against Levine, and in directing the sealing of certain documents in this litigation.
Nor did the court abuse its discretion in denying appellants' motions to obtain full accountings from Levine and plaintiff Evan Zimmermann and for leave to issue certain subpoenas to financial institutions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2015
CLERK